DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
•	Claims 1-23 are currently pending and have been examined. 
•	This action is made Non-FINAL.
•	The Examiner would like to note that this application is now being handled by Examiner Raven Zeer.

Information Disclosure Statement
The information disclosure Statement(s) filed on 04/12/2019 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Reference character 13 in FIGURE 1.  
Reference character 258 in FIGURE 5.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the phrase “[FIGURE 2]” at the end of the abstract should be removed.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:  
Paragraph [0021] of the Specification recites “FMCG,” which is an abbreviation. The first occurrence of all acronyms or abbreviations should be written out for clarity, whether or not they may be considered well known.    
Paragraph [0026] and [0041] recites various tradenames. If the product, service, or organization to which a mark refers is set forth in such language that its identity is clear, examiners are authorized to permit the use of the mark if it is distinguished from common descriptive nouns by capitalization. -see MPEP 608.01(v).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a configurator, a transactor, an aggregator, an authorizer, and a reconciler in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 is grammatically incorrect because it is missing a period at the end of the sentence.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim limitations “configurator,” “transactor,” “aggregator,” “authorizer,” and “reconciler” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Furthermore regarding claim 1, claim 1 recites “the configuring include linking each virtual transaction instrument to one of the virtual user accounts” at lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.  Particularly, it is not clear whether “the configuring” is referring to the configuring step at line 7, or the configuring step at line 10.
Regarding claim 6, claim 6 recites “the configuring including linking the plurality of sub-virtual user accounts to one of the virtual user accounts” at lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Particularly, it is not clear whether “the configuring” is referring to the configuring step at line 7 of claim 1, or the configuring step at line 10 of claim 1, or the configuring step at lines 1-2 of claim 6.
Regarding claim 7, claim 7 recites “the virtual user account” at line 8.  There is insufficient antecedent basis for this limitation in the claim.  Particularly, it is not clear whether “the virtual user account” is referring to the “first virtual user account” recited in lines 6-7 or the “second virtual user account” recited in line 7.  
Furthermore regarding claim 7, claim 7 recites “the second virtual transaction instrument” at line 35.  There is insufficient antecedent basis for this limitation in the claim.  Was “second user virtual transaction instrument” meant here?
Regarding claim 15, claim 15 recites “the virtual user account that is directly linked to the virtual transaction instrument used to make the payment request.” At lines 15-16.  There is insufficient antecedent basis for this limitation in the claim.
Furthermore, claim 15 recites “the virtual transaction instrument used to make the payment request.” At line 16.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 23, claim 23 recites “the configuring including linking each virtual transaction instrument to one of the virtual user accounts” at lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.  Particularly, it is not clear whether “the configuring” is referring to the configuring step at line 5, or the configuring step at line 8.
Claims 2-5, 8-14, and 16-22 are rejected due to their dependency to a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Independent claims 1, 7, 15, and 23 are directed to a system (claim 1), a method (claims 7, 15, and 23).  Therefore, on its face, each independent claim 1, 7, 15, and 23 are directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“2019 PEG”).
Under Step 2A, Prong One of the 2019 PEG, claims 1, 7, 15, and 23 recite, in part, a system, a method, and an apparatus of organizing human activity.  Claim 1 recites a system for processing communication requests submitted via one or more transaction platforms, the system comprising: a configurator, the configurator configurable to: identify a plurality of registered users; identify one or more main accounts for making payments on behalf of the plurality of registered users; configure a plurality of virtual user accounts, the configuring including linking the plurality of virtual user accounts to one of the main accounts, each virtual user account assigned to one of the plurality of registered users; and configure a plurality of virtual transaction instruments, the configuring including linking each virtual transaction instrument to one of the virtual user accounts; a transactor, the transactor configurable to: route deposits received for each of the virtual user accounts, as configured by the configurator, directly to the main account that is linked to the virtual user accounts; and route payments from one or more of the main accounts; an aggregator, a request for authorization of a payment request made using one of the virtual transaction instruments configured by the configurator; one or more authorization reports summarizing successful authorizations of payment requests; a recorder, the recorder configurable to: maintain a real-time balance for each virtual user account configured by the configurator; an authorizer, the authorizer configurable to, for each request for authorization received by the aggregator: identify a transaction amount in the payment request; identify the virtual transaction instrument configured by the configurator used to make the payment request; identify the virtual user account configured by the configurator to be directly linked to the identified virtual transaction instrument; and when the real-time balance for the identified virtual user account maintained by the recorder is sufficient to cover the identified transaction amount in the payment request: identify the payment request as being successfully authorized; a successful authorization for the payment request; and update the real-time balance maintained by the recorder with the identified transaction amount; and a reconciler, the reconciler configurable to: select, from the authorization reports received by the aggregator, successfully authorized payment requests that match the payment requests identified by the authorizer as being successfully authorized; and instruct the transactor to make payment for the selected payment requests.
Claim 7 recites a method of processing communication requests submitted via one or more transaction platforms, the method comprising: identifying one or more main accounts for a main user, the one or more main accounts for use by the main user to settle payments on behalf of a plurality of users for transactions submitted by the plurality of users via one or more transaction platforms; creating a plurality of virtual user accounts, including a first virtual user account and a second virtual user account, each virtual user account configurable to be linked to the main account in such a way that deposits made to the virtual user account are directly routed to the main account; associating each of the plurality of users with one of the virtual user accounts, including associating the first virtual user account with a first user and associating the second virtual user account with a second user; creating a plurality of virtual transaction instruments, including a first user virtual transaction instrument and a second user virtual transaction instrument; associating each virtual transaction instrument with one of the virtual user accounts, including associating the first user virtual transaction instrument with the first virtual user account and associating the second user virtual transaction instrument with the second virtual user account; routing deposit transactions made to each virtual user account directly to the main account, including routing deposit transactions made to the first virtual user account to the main account and routing deposit transactions made to the second virtual user account to the main account; requests for authorization of payment requests made using the virtual transaction instruments, including payment requests made using the first user virtual transaction instrument and payment requests made using the second user virtual transaction instrument; performing an authorization process to determine whether or not to authorize the payment requests made using the virtual transaction instruments, the authorization process including: quantifying a real-time balance for the first virtual user account, the quantifying based on at least deposit transactions made to the first virtual user account and previous payment requests made using the first virtual transaction instrument that have been successfully authorized; quantifying a real-time balance for the second virtual user account, the quantifying based on at least deposit transactions made to the second virtual user account and previous payment requests made using the second virtual transaction instrument that have been successfully authorized; for each payment request made using the first virtual transaction instrument that requires authorization by the processor: identifying a transaction amount in the payment request; responsive to a determination that the quantified real-time balance of the first virtual user account is sufficient to cover the transaction amount in the payment request: returning a successful authorization for the payment request; and recording a deduction in the balance of the first virtual user account; and responsive to a determination that the quantified real-time balance of the first virtual user account is not sufficient to cover the transaction amount in the payment request: returning an unsuccessful authorization for the payment request; and not recording a deduction in the balance of the first virtual user account; and for each payment request made using the second user virtual transaction instrument that requires authorization by the processor: identifying a transaction amount in the payment request; responsive to a determination that the quantified real-time balance of the second virtual user account is sufficient to cover the transaction amount in the payment request: returning a successful authorization for the payment request; and recording a deduction in the balance of the second virtual user account; and responsive to a determination that the quantified real-time balance of the second virtual user account is not sufficient to cover the transaction amount in the payment request: returning an unsuccessful authorization for the payment request; and not recording a deduction in the balance of the second virtual user account; one or more authorization reports summarizing the payment requests that have received successful authorizations from the authorization process; performing a reconciliation process, the reconciliation process including selecting the successfully authorized payment requests summarized in the authorization reports that match the successfully authorized payment requests recorded during the authorization process; and performing a settlement process, the settlement process including transferring, from one or more of the main accounts, payments for the payment requests selected in the reconciliation process.
Claim 15 recites a method of processing communication requests submitted via one or more transaction platforms, the method comprising: identifying one or more main accounts for a main user, the one or more main accounts for use by the main user to settle payments on behalf of a plurality of users for transactions submitted by the plurality of users via one or more transaction platforms; configuring a plurality of virtual user accounts, the configuring including linking one or more of the virtual user accounts to one of the main accounts in such a way that deposits made to each of the virtual user accounts are directly routed to the main account, each virtual user account assigned to one of the plurality of users; configuring a plurality of virtual transaction instruments in such a way that each virtual transaction instrument is linked to one of the virtual user accounts; responsive to receiving, via one or more transaction platforms, a request for authorization of a payment request made using one of the virtual transaction instruments, performing: quantifying a real-time balance for the virtual user account that is directly linked to the virtual transaction instrument used to make the payment request; identifying a transaction amount in the payment request; returning a successful authorization for the payment request and recording a deduction in the balance of the virtual user account when the quantified real-time balance for the virtual user account is sufficient to cover the transaction amount in the payment request; and returning an unsuccessful authorization for the payment request and not recording a deduction in the balance of the virtual user account when the quantified real-time balance for the virtual user account is insufficient to cover the transaction amount in the payment request; one or more authorization reports summarizing the payment requests that have received successful authorizations; performing a reconciliation process, the reconciliation process including selecting the successfully authorized payment requests summarized in the authorization reports that match the successfully authorized payment requests recorded by the processor; and performing a settlement process, the settlement process including transferring, from one or more of the main accounts, payments for the payment requests selected in the reconciliation process.
Claim 23 recites a method of processing communication requests submitted via one or more transaction platforms, the method comprising: identifying a main account for a main user, the main account for use by the main user to make payments on behalf of a plurality of users; configuring a plurality of virtual user accounts, the configuring including linking the plurality of virtual user accounts to the main account, each virtual user account assigned to one of the plurality of users; configuring, by the processor, a plurality of virtual transaction instruments, the configuring including linking each virtual transaction instrument to one of the virtual user accounts; responsive to receiving, from a transaction platform, a request for authorization of a payment request made using one of the virtual transaction instruments, performing: returning a successful authorization for the payment request and recording a deduction in a balance of a virtual user account linked to the virtual transaction instrument when the balance for the virtual user account is sufficient to cover a transaction amount in the payment request; and a settlement process, wherein the settlement process includes a transferring, from the main account, of a payment for the payment request when the payment request is successfully authorized.
The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers fundamental economic principles or practices and commercial and legal interactions (certain methods of organizing human activity), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed inventions allows for linking a plurality of virtual user accounts to main accounts, routing deposits received for each virtual user account directly to the main account that is linked to the virtual user accounts; quantify a real-time balance for the virtual account; returning a successful or unsuccessful authorization for the payment request, updating the balance in response to a successful authorization, receiving an authorization report, and performing settlement by transferring payment,  which is a fundamental economic activity of banking and a commercial and legal interaction of sales activities or behaviors.  The mere nominal recitation of a configurator, transactor, aggregator, authorizer, reconciler, and processor do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. In particular, claim 1 recites the aggregator configurable to: establish a communication channel with one or more of the transaction platforms; receive, via the communication channel, a request; receive, via the communication channel, one or more authorization reports; transmit, responsive to the received request for authorization, a successful authorization.  Claim 7 recites the additional elements of a processor; receiving, by the processor via one or more transaction platforms, requests; receiving, by the processor via one or more transaction platforms, one or more authorization reports.  Claim 15 recites the additional elements of a processor; the processor receiving, via one or more transaction platforms, a request; receiving, by the processor via one or more transaction platforms, one or more authorization reports.  And claim 23 recites the additional elements of a processor; the processor receiving, from a transaction platform, a request.  The additional elements of a processor to perform claim functions are recited at a high-level or generality (i.e., as a generic processor performing a generic computer function of identifying accounts, creating accounts, associating accounts, creating transaction instruments, routing deposits, performing an authorization process including quantifying a balance, identifying a transaction amount and returning a successful or unsuccessful authorization, performing reconciliation including selecting successfully authorized payment requests and performing a settlement process including transferring payments) such that they amount to no more than mere instructions to apply the exception using a generic computer components (see MPEP 2106.05(f)). 
Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements  in the claims amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 2-6, 8-14, and 16-22 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-23 is/are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-10, 12-13, 15-18, 20-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0042344 (“Thimmana”) in view of US 20130246202 A1 (“Tobin”).
Regarding claim 1, Thimmana discloses a system for processing communication requests submitted via one or more transaction platforms, the system comprising: 
a configurator (Multiple platforms of the system.  See at least FIG. 1.  See also [0057]-[0060].), 
the configurator configurable to: identify a plurality of registered users (The wallet service providing platform may be used by the users to select as a payment option and make payments for the online and offline financial transactions.  See at least [0057].); 
identify one or more main accounts for making payments (User may use wallet service providing platform to create a primary digital wallet.  See at least [0057].  Wallet is associated with base financial account.  See at least [0058].  See also [0060].); 
configure a plurality of virtual user accounts, the configuring including linking the plurality of virtual user accounts to one of the main accounts, each virtual user account assigned to one of the plurality of registered users (The wallet service providing platform includes a transaction database for managing and storing the payments made by the users for the online and offline financial transactions using the primary and secondary digital wallets, purchase history of the primary digital wallet and the secondary digital wallets. The platform also includes a controller and profile management database to maintain the profile of the users holding the primary digital wallet and control the usage of the primary digital wallet and the associated secondary digital wallets.  See at least [0070].  See also [0071] and FIG. 3, disclosing association of the primary digital wallets and the secondary digital wallets with the source financial account and the base financial intermediary of respective users and user specified affiliates.); and 
configure a plurality of virtual transaction instruments, the configuring including linking each virtual transaction instrument to one of the virtual user accounts (The wallet service providing platform on creating a primary digital wallet allows the user to top-up the wallet with a required amount by transferring that amount from the balance available in the source financial account. Then the user is enabled to use the primary digital wallet as a payment option for the online and offline financial transactions. The wallet service providing platform enables the user to create multiple secondary digital wallets linked to the primary digital wallet to be used by the user specified affiliates. The secondary digital wallets can be credited with a desired amount by utilizing the balance available in the primary digital wallet. The wallet service providing platform further includes a transaction database for managing and storing a payment and purchase history of the primary digital wallets and the secondary digital wallets. It also includes a controller and profile management database to maintain profile of the users holding a digital wallet (both primary and secondary) and also to control the usage of the digital wallets and to further maintain the preferences of payment operations for the wallet users.  See at least [0060].  See also [0079].); 
a transactor (Multiple platforms of the system.  See at least FIG. 1.  See also [0057]-[0060].), 
the transactor configurable to: route payments from one or more of the main accounts (Method of making payments for online transactions using the primary or secondary digital wallets.  See at least [0092].  See also FIG. 11, step 1102-1106.); 
an aggregator (Multiple platforms of the system.  See at least FIG. 1.  See also [0057]-[0060].), 
the aggregator configurable to: establish a communication channel with one or more of the transaction platforms (Communication between platforms via Data Communication Network 106.  See at least FIG. 1.  See also [0093].); 
receive, via the communication channel, a request for authorization of a payment request made using one of the virtual transaction instruments configured by the configurator (A method of making payments for online transactions using the primary or secondary digital wallets includes the step of the user accessing the “Payment Button” of the platform and selecting of the wallet ID.  The voucher details for the purchases made by the user are displayed over the data communication device of the user by the wallet service providing platform and displays partial data communication device number on entering the WID . Next the user authenticates the transaction by TPIN and WID to make the corresponding payments.  See at least [0092]-[0094].); and 
receive, via the communication channel, one or more authorization reports summarizing successful authorizations of payment requests (accumulating the total balance available in the primary digital wallets and the secondary digital wallets to an escrow financial account for the online and offline purchases made by the user… the gross amount corresponding to the online and offline financial transactions made by the user by using the primary digital wallets and the secondary digital wallets are transferred from the escrow financial account to the financial account of the wallet service providing platform with the base financial intermediary… net payment to be made for the online and offline merchants corresponding to a particular financial intermediary is calculated. The net payment is calculated by amount in the financial account of wallet service providing platform is less than the total amount to be paid to merchants attached to that same financial intermediary. The net balances that should be available in each account are calculated. This gives the net amount to be transferred either in or out from each of the financial accounts of the wallet service providing platform.  See at least [0102].); 
a recorder (Multiple platforms of the system.  See at least FIG. 1.  See also [0057]-[0060].), 
the recorder configurable to: maintain a real-time balance for each virtual user account configured by the configurator (Secondary wallets also used in transactions.  See at least [0060].  If the voucher is greater than the current balance available in the wallet, notifying the user that the amount is not successfully transmitted.  If the voucher amount is found to be less than or equal to the current balance, notifying the user that the amount is successfully transmitted to the corresponding merchant account.  See at least [0094].  Balances may be determined for both primary wallets and secondary wallets.  See at least [0027] and [0060]-[0062].  If the requested amount to transfer from the wallet is found to be greater than the current balance, suggesting the user to choose an amount less than or equal to the current balance. Next a verification is performed to determine if the amount provided by the user is valid, if the provided amount is not found to be valid. If the provided amount is found to be valid, immediately updating the balance and requesting the base financial intermediary to transfer the amount from the escrow financial account to the Source financial account of the user. Next the wallet service providing platform is notified by the base financial intermediary that the amount is successfully transmitted to the source financial account of the user and further the wallet service providing platform notifies the user.  See at least [0091].); 
an authorizer (Multiple platforms of the system.  See at least FIG. 1.  See also [0057]-[0060].), 
the authorizer configurable to, for each request for authorization received by the aggregator: identify a transaction amount in the payment request (If the voucher is greater than the current balance available in the wallet, notifying the user that the amount is not successfully transmitted.  If the voucher amount is found to be less than or equal to the current balance, notifying the user that the amount is successfully transmitted to the corresponding merchant account.  See at least [0094].); 
identify the virtual transaction instrument configured by the configurator used to make the payment request;  identify the virtual user account configured by the configurator to be directly linked to the identified virtual transaction instrument (Identifying via unique wallet ID (WID).  See at least [0093].   Secondary wallets also used in transactions.  See at least [0060].  If the voucher is greater than the current balance available in the wallet, notifying the user that the amount is not successfully transmitted.  If the voucher amount is found to be less than or equal to the current balance, notifying the user that the amount is successfully transmitted to the corresponding merchant account.  See at least [0094].); and 
when the real-time balance for the identified virtual user account maintained by the recorder is sufficient to cover the identified transaction amount in the payment request: identify the payment request as being successfully authorized; transmit, responsive to the received request for authorization, a successful authorization for the payment request; and update the real-time balance maintained by the recorder with the identified transaction amount (If the requested amount to transfer from the wallet is found to be greater than the current balance, suggesting the user to choose an amount less than or equal to the current balance. Next a verification is performed to determine if the amount provided by the user is valid, if the provided amount is not found to be valid. If the provided amount is found to be valid, immediately updating the balance and requesting the base financial intermediary to transfer the amount from the escrow financial account to the Source financial account of the user. Next the wallet service providing platform is notified by the base financial intermediary that the amount is successfully transmitted to the source financial account of the user and further the wallet service providing platform notifies the user.  See at least [0091].); and 
a reconciler (Multiple platforms of the system.  See at least FIG. 1.  See also [0057]-[0060].), 
the reconciler configurable to: select, from the authorization reports received by the aggregator, successfully authorized payment requests that match the payment requests identified by the authorizer as being successfully authorized; and instruct the transactor to make payment for the selected payment requests (The settlement instructions will be sent to each financial intermediary to transfer the net amounts…. adjusting an amount by transferring from positive net balance financial accounts of wallet service providing platform to negative net balance financial accounts of the wallet service providing platform is performed… amount from the financial account of the wallet service providing platform to merchant accounts which are due is cleared. The balances of the merchant accounts are updated by wallet platform to be available for withdraw from there linked financial accounts.  See at least [0102].).

While Thimmana discloses one or more main accounts for making payments, Thimmana does not expressly disclose one or more main accounts for making payments on behalf of the plurality of registered users.  Furthermore, while Thimmana discloses a transactor, Thimmana does not expressly disclose the transactor configurable to: route deposits received for each of the virtual user accounts, as configured by the configurator, directly to the main account that is linked to the virtual user accounts.

However, Tobin discloses one or more main accounts for making payments on behalf of the plurality of registered users (An owner (e.g., a consumer or business) has a primary payment account and many proxy payment accounts that are targeted to individual vendors and have restrictive financial rules amendable by the owner of the primary account. Each proxy account is linked to the primary account, and withdrawals/deposit are from/to the proxy account via the primary account.  See at least [0022].); 
the transactor configurable to: route deposits received for each of the virtual user accounts, as configured by the configurator, directly to the main account that is linked to the virtual user accounts (Proxy accounts are linked to the primary account, using primary account as a payment method for deposits and withdrawals. Thus, when a payment is made to proxy account, or proxy account makes a payment, the transaction is cleared through primary account, as the source of, and destination for, the money in the transaction.  See at least [0028].  A counterparty presents the proper credentials to send/receive payment using the proxy account. The payment service is aware that the proxy payment account is linked to the primary payment account, and the payment service clears the transaction by depositing or withdrawing an amount of money using the primary payment account.  See at least [0060].  See also FIG. 9, steps 930-960.). 
From the teaching of Tobin, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Thimmana by linking the main accounts to the virtual accounts such that deposit transactions made to the virtual user accounts are routed directly to the main account as taught by Tobin, in order to improve security (see Tobin at least at [0005]-[0008], [0023], [0031], and [0065]) and to improve electronic payment accounts (see Tobin at least at [0021]).

Regarding claim 2, the combination of Thimmana and Tobin disclose the limitations of claim 1, as discussed above, and Thimmana further discloses the configurator is configured to identify a first main account and a second main account (The wallet service providing platform may be used by the users to select as a payment option and make payments for the online and offline financial transactions.  See at least [0057].  Multiple users may be holders of primary and second wallets.  See at least [0060].  The Examiner interprets another user’s primary wallet as a second main account.); 
the configurator is configured to link the plurality of virtual user accounts to the first main account (The wallet service providing platform includes a transaction database for managing and storing the payments made by the users for the online and offline financial transactions using the primary and secondary digital wallets, purchase history of the primary digital wallet and the secondary digital wallets. The platform also includes a controller and profile management database to maintain the profile of the users holding the primary digital wallet and control the usage of the primary digital wallet and the associated secondary digital wallets.  See at least [0070].  See also [0071] and FIG. 3, disclosing association of the primary digital wallets and the secondary digital wallets with the source financial account and the base financial intermediary of respective users and user specified affiliates.); 
the reconciler is configured to instruct the transactor to make payment for the selected payment requests from the second main account (Multiple users may be holders of primary and second wallets.  See at least [0060].  The settlement instructions will be sent to each financial intermediary to transfer the net amounts…. adjusting an amount by transferring from positive net balance financial accounts of wallet service providing platform to negative net balance financial accounts of the wallet service providing platform is performed… amount from the financial account of the wallet service providing platform to merchant accounts which are due is cleared. The balances of the merchant accounts are updated by wallet platform to be available for withdraw from there linked financial accounts.  See at least [0102].).

Thimmana does not expressly disclose the transactor is configured to route deposits received for each of the virtual user accounts directly to the first main account.

However, Tobin discloses the transactor is configured to route deposits received for each of the virtual user accounts directly to the first main account (An owner (e.g., a consumer or business) has a primary payment account and many proxy payment accounts that are targeted to individual vendors and have restrictive financial rules amendable by the owner of the primary account. Each proxy account is linked to the primary account, and withdrawals/deposit are from/to the proxy account via the primary account.  See at least [0022].  Proxy accounts are linked to the primary account, using primary account as a payment method for deposits and withdrawals. Thus, when a payment is made to proxy account, or proxy account makes a payment, the transaction is cleared through primary account, as the source of, and destination for, the money in the transaction.  See at least [0028].  A counterparty presents the proper credentials to send/receive payment using the proxy account. The payment service is aware that the proxy payment account is linked to the primary payment account, and the payment service clears the transaction by depositing or withdrawing an amount of money using the primary payment account.  See at least [0060].  See also FIG. 9, steps 930-960.).
From the teaching of Tobin, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Thimmana by linking the main accounts to the virtual accounts such that deposit transactions made to the virtual user accounts are routed directly to the main account as taught by Tobin, in order to improve security (see Tobin at least at [0005]-[0008], [0023], [0031], and [0065]) and to improve electronic payment accounts (see Tobin at least at [0021]).

Regarding claim 3, the combination of Thimmana and Tobin disclose the limitations of claim 1, as discussed above, and Thimmana further discloses one or more of the following apply: the configurator is further configured to create the plurality of virtual user accounts; and/or the configurator is further configured to create the plurality of virtual transaction instruments (User may use wallet service providing platform to create a primary digital wallet.  See at least [0057].  Wallet is associated with base financial account.  See at least [0058].  See also [0060].  See also [0086]-[0087].).

Regarding claim 4, the combination of Thimmana and Tobin disclose the limitations of claim 1, as discussed above, and Thimmana further discloses when the real-time balance for the identified virtual user account maintained by the recorder is insufficient to cover the identified transaction amount in the payment request, the authorizer is further configurable to: identify the payment request as being unsuccessfully authorized; and transmit, to the transaction platform that sent the request for authorization, an unsuccessful authorization for the payment request (If the voucher is greater than the current balance available in the wallet, notifying the user that the amount is not successfully transmitted.  See at least [0094].  See also [0091]-[0094].).

Regarding claim 5, the combination of Thimmana and Tobin disclose the limitations of claim 1, as discussed above, and Thimmana further discloses one or more of the following apply: at least one of the virtual transaction instruments are assigned to a user other than the main user; at least one of the virtual user accounts are assigned to a user other than the main user; one or more main accounts are financial accounts of the main user; and/or each virtual transaction instrument is a virtual debit card and/or a virtual credit card (Secondary digital wallets may be used by user specified affiliates.  See at least [0072].  See also [0060].).

Regarding claim 7, Thimmana discloses a method of processing communication requests submitted via one or more transaction platforms, the method comprising: 
identifying, by a processor, one or more main accounts for a main user, the one or more main accounts for use by the main user to settle payments for transactions submitted via one or more transaction platforms (User may use wallet service providing platform to create a primary digital wallet.  See at least [0057].  Wallet is associated with base financial account.  See at least [0058].  See also [0060].); 
creating, by the processor, a plurality of virtual user accounts, including a first virtual user account and a second virtual user account, each virtual user account configurable to be linked to the main account (The user makes a request over the wallet service providing platform to create a primary digital wallet.  See at least [0057].  The wallet service providing platform may also receive a request of the user for creating primary digital wallet and to associated the source financial account with the primary digital wallet.  The base financial.  The wallet service providing platform enables the user to create multiple secondary digital wallets linked to the primary digital wallet.  See at least [0060].); 
associating, by the processor, each of the plurality of users with one of the virtual user accounts, including associating the first virtual user account with a first user and associating the second virtual user account with a second user (The wallet service providing platform includes a transaction database for managing and storing the payments made by the users for the online and offline financial transactions using the primary and secondary digital wallets, purchase history of the primary digital wallet and the secondary digital wallets. The platform also includes a controller and profile management database to maintain the profile of the users holding the primary digital wallet and control the usage of the primary digital wallet and the associated secondary digital wallets.  See at least [0070].  See also [0071] and FIG. 3, disclosing association of the primary digital wallets and the secondary digital wallets with the source financial account and the base financial intermediary of respective users and user specified affiliates.); 
creating, by the processor, a plurality of virtual transaction instruments, including a first user virtual transaction instrument and a second user virtual transaction instrument; associating, by the processor, each virtual transaction instrument with one of the virtual user accounts, including associating the first user virtual transaction instrument with the first virtual user account and associating the second user virtual transaction instrument with the second virtual user account (The wallet service providing platform on creating a primary digital wallet allows the user to top-up the wallet with a required amount by transferring that amount from the balance available in the source financial account. Then the user is enabled to use the primary digital wallet as a payment option for the online and offline financial transactions. The wallet service providing platform enables the user to create multiple secondary digital wallets linked to the primary digital wallet to be used by the user specified affiliates. The secondary digital wallets can be credited with a desired amount by utilizing the balance available in the primary digital wallet. The wallet service providing platform further includes a transaction database for managing and storing a payment and purchase history of the primary digital wallets and the secondary digital wallets. It also includes a controller and profile management database to maintain profile of the users holding a digital wallet (both primary and secondary) and also to control the usage of the digital wallets and to further maintain the preferences of payment operations for the wallet users.  See at least [0060].  See also [0079].); 
receiving, by the processor via one or more transaction platforms, requests for authorization of payment requests made using the virtual transaction instruments, including payment requests made using the first user virtual transaction instrument and payment requests made using the second user virtual transaction instrument (Method of making payments for online transactions using the primary or secondary digital wallets.  See at least [0092].  See also FIG. 11, step 1102-1106.); 
performing, by the processor, an authorization process to determine whether or not to authorize the payment requests made using the virtual transaction instruments, the authorization process including: quantifying a real-time balance for the first virtual user account, the quantifying based on at least deposit transactions made to the first virtual user account and previous payment requests made using the first virtual transaction instrument that have been successfully authorized (If the voucher is greater than the current balance available in the wallet, notifying the user that the amount is not successfully transmitted.  If the voucher amount is found to be less than or equal to the current balance, notifying the user that the amount is successfully transmitted to the corresponding merchant account.  See at least [0094].  If the requested amount to transfer from the wallet is found to be greater than the current balance, suggesting the user to choose an amount less than or equal to the current balance. Next a verification is performed to determine if the amount provided by the user is valid, if the provided amount is not found to be valid. If the provided amount is found to be valid, immediately updating the balance and requesting the base financial intermediary to transfer the amount from the escrow financial account to the Source financial account of the user. Next the wallet service providing platform is notified by the base financial intermediary that the amount is successfully transmitted to the source financial account of the user and further the wallet service providing platform notifies the user.  See at least [0091].); 
quantifying a real-time balance for the second virtual user account, the quantifying based on at least deposit transactions made to the second virtual user account and previous payment requests made using the second virtual transaction instrument that have been successfully authorized (Secondary wallets also used in transactions.  See at least [0060].  If the voucher is greater than the current balance available in the wallet, notifying the user that the amount is not successfully transmitted.  If the voucher amount is found to be less than or equal to the current balance, notifying the user that the amount is successfully transmitted to the corresponding merchant account.  See at least [0094].  If the requested amount to transfer from the wallet is found to be greater than the current balance, suggesting the user to choose an amount less than or equal to the current balance. Next a verification is performed to determine if the amount provided by the user is valid, if the provided amount is not found to be valid. If the provided amount is found to be valid, immediately updating the balance and requesting the base financial intermediary to transfer the amount from the escrow financial account to the Source financial account of the user. Next the wallet service providing platform is notified by the base financial intermediary that the amount is successfully transmitted to the source financial account of the user and further the wallet service providing platform notifies the user.  See at least [0091].); 
for each payment request made using the first virtual transaction instrument that requires authorization by the processor: identifying a transaction amount in the payment request; responsive to a determination that the quantified real-time balance of the first virtual user account is sufficient to cover the transaction amount in the payment request: returning a successful authorization for the payment request; and recording a deduction in the balance of the first virtual user account; and responsive to a determination that the quantified real-time balance of the first virtual user account is not sufficient to cover the transaction amount in the payment request: returning an unsuccessful authorization for the payment request; and not recording a deduction in the balance of the first virtual user account (If the voucher is greater than the current balance available in the wallet, notifying the user that the amount is not successfully transmitted.  If the voucher amount is found to be less than or equal to the current balance, notifying the user that the amount is successfully transmitted to the corresponding merchant account.  See at least [0094].  If the requested amount to transfer from the wallet is found to be greater than the current balance, suggesting the user to choose an amount less than or equal to the current balance. Next a verification is performed to determine if the amount provided by the user is valid, if the provided amount is not found to be valid. If the provided amount is found to be valid, immediately updating the balance and requesting the base financial intermediary to transfer the amount from the escrow financial account to the Source financial account of the user. Next the wallet service providing platform is notified by the base financial intermediary that the amount is successfully transmitted to the source financial account of the user and further the wallet service providing platform notifies the user.  See at least [0091].  The Examiner interprets not transmitting the amount as not recording a deduction, as it is noted that there is no deduction to record.); and 
for each payment request made using the second user virtual transaction instrument that requires authorization by the processor: identifying a transaction amount in the payment request; responsive to a determination that the quantified real-time balance of the second virtual user account is sufficient to cover the transaction amount in the payment request: returning a successful authorization for the payment request; and recording a deduction in the balance of the second virtual user account; and responsive to a determination that the quantified real-time balance of the second virtual user account is not sufficient to cover the transaction amount in the payment request: returning an unsuccessful authorization for the payment request; and not recording a deduction in the balance of the second virtual user account (Secondary wallets also used in transactions.  See at least [0060].  If the voucher is greater than the current balance available in the wallet, notifying the user that the amount is not successfully transmitted.  If the voucher amount is found to be less than or equal to the current balance, notifying the user that the amount is successfully transmitted to the corresponding merchant account.  See at least [0094].  Balances may be determined for both primary wallets and secondary wallets.  See at least [0027] and [0060]-[0062].  If the requested amount to transfer from the wallet is found to be greater than the current balance, suggesting the user to choose an amount less than or equal to the current balance. Next a verification is performed to determine if the amount provided by the user is valid, if the provided amount is not found to be valid. If the provided amount is found to be valid, immediately updating the balance and requesting the base financial intermediary to transfer the amount from the escrow financial account to the Source financial account of the user. Next the wallet service providing platform is notified by the base financial intermediary that the amount is successfully transmitted to the source financial account of the user and further the wallet service providing platform notifies the user.  See at least [0091].); 
receiving, by the processor via one or more transaction platforms, one or more authorization reports summarizing the payment requests that have received successful authorizations from the authorization process (accumulating the total balance available in the primary digital wallets and the secondary digital wallets to an escrow financial account for the online and offline purchases made by the user… the gross amount corresponding to the online and offline financial transactions made by the user by using the primary digital wallets and the secondary digital wallets are transferred from the escrow financial account to the financial account of the wallet service providing platform with the base financial intermediary… net payment to be made for the online and offline merchants corresponding to a particular financial intermediary is calculated. The net payment is calculated by amount in the financial account of wallet service providing platform is less than the total amount to be paid to merchants attached to that same financial intermediary. The net balances that should be available in each account are calculated. This gives the net amount to be transferred either in or out from each of the financial accounts of the wallet service providing platform.  See at least [0102].); 
performing, by the processor, a reconciliation process, the reconciliation process including selecting the successfully authorized payment requests summarized in the authorization reports that match the successfully authorized payment requests recorded, by the processor, during the authorization process; and performing, by the processor, a settlement process, the settlement process including transferring, from one or more of the main accounts, payments for the payment requests selected in the reconciliation process (The settlement instructions will be sent to each financial intermediary to transfer the net amounts…. adjusting an amount by transferring from positive net balance financial accounts of wallet service providing platform to negative net balance financial accounts of the wallet service providing platform is performed… amount from the financial account of the wallet service providing platform to merchant accounts which are due is cleared. The balances of the merchant accounts are updated by wallet platform to be available for withdraw from there linked financial accounts.  See at least [0102].).

While Thimmana discloses main accounts to settle payments, Thimmana does not expressly disclose one or more main accounts for use to settle payments on behalf of a plurality of users for transactions submitted by the plurality of users.  Furthermore, while Thimmana discloses each virtual user account configurable to be linked to the main account, Thimmana does not expressly disclose each virtual user account is configurable to be linked to the main account in such a way that deposits made to the virtual user account are directed routed to the main account.  Furthermore, Thimmana does not expressly disclose routing, by the processor, deposit transactions made to each virtual user account directly to the main account, including routing deposit transactions made to the first virtual user account to the main account and routing deposit transactions made to the second virtual user account to the main account.  

However, Tobin discloses one or more main accounts for use to settle payments on behalf of a plurality of users for transactions submitted by the plurality of users (An owner (e.g., a consumer or business) has a primary payment account and many proxy payment accounts that are targeted to individual vendors and have restrictive financial rules amendable by the owner of the primary account. Each proxy account is linked to the primary account, and withdrawals/deposit are from/to the proxy account via the primary account.  See at least [0022].); 
each virtual user account is configurable to be linked to the main account in such a way that deposits made to the virtual user account are directed routed to the main account; routing, by the processor, deposit transactions made to each virtual user account directly to the main account, including routing deposit transactions made to the first virtual user account to the main account and routing deposit transactions made to the second virtual user account to the main account (Proxy accounts are linked to the primary account, using primary account as a payment method for deposits and withdrawals. Thus, when a payment is made to proxy account, or proxy account makes a payment, the transaction is cleared through primary account, as the source of, and destination for, the money in the transaction.  See at least [0028].  A counterparty presents the proper credentials to send/receive payment using the proxy account. The payment service is aware that the proxy payment account is linked to the primary payment account, and the payment service clears the transaction by depositing or withdrawing an amount of money using the primary payment account.  See at least [0060].  See also FIG. 9, steps 930-960.).
From the teaching of Tobin, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Thimmana by linking the main accounts to the virtual accounts such that deposit transactions made to the virtual user accounts are routed directly to the main account as taught by Tobin, in order to improve security (see Tobin at least at [0005]-[0008], [0023], [0031], and [0065]) and to improve electronic payment accounts (see Tobin at least at [0021]).

Regarding claim 8, the combination of Thimmana and Tobin disclose the limitations of claim 7, as discussed above, and Thimmana further discloses at least one of the virtual transaction instruments, including the first user virtual transaction instrument and the second user virtual transaction instrument, are assigned to a user other than the main user (The wallet service providing platform enables the user to create multiple secondary digital wallets linked to the primary digital wallet to be used by the user specified affiliates.  See at least [0060].  See also [0071] and FIG. 3, disclosing association of the primary digital wallets and the secondary digital wallets with the source financial account and the base financial intermediary of respective users and user specified affiliates.).

Regarding claim 9, the combination of Thimmana and Tobin disclose the limitations of claim 7, as discussed above, and Thimmana further discloses at least one of the virtual user accounts, including the first virtual user account and the second virtual user account, are associated with a user other than the main user (The user makes a request over the wallet service providing platform to create a primary digital wallet.  See at least [0057].  The wallet service providing platform may also receive a request of the user for creating primary digital wallet and to associated the source financial account with the primary digital wallet.  The base financial.  The wallet service providing platform enables the user to create multiple secondary digital wallets linked to the primary digital wallet.  See at least [0060].   The wallet service providing platform enables the user to create multiple secondary digital wallets linked to the primary digital wallet to be used by the user specified affiliates.  See at least [0060].  See also [0071] and FIG. 3, disclosing association of the primary digital wallets and the secondary digital wallets with the source financial account and the base financial intermediary of respective users and user specified affiliates.).

Regarding claim 10, the combination of Thimmana and Tobin disclose the limitations of claim 7, as discussed above, and Tobin further discloses the one or more main accounts are financial accounts of the main user, including a first main account and a second main account (An owner (e.g., a consumer or business) has a primary payment account and many proxy payment accounts that are targeted to individual vendors and have restrictive financial rules amendable by the owner of the primary account. Each proxy account is linked to the primary account, and withdrawals/deposit are from/to the proxy account via the primary account.  See at least [0022].  The Examiner interprets the primary payment account and a proxy payment account as the second main account and the first main account.), 
the first main account for receiving deposits of funds from the plurality of virtual user accounts and transferring of deposited funds to the second main account, the second main account for receiving of funds from the first main account and performing the settlement process (Proxy accounts are linked to the primary account, using primary account as a payment method for deposits and withdrawals. Thus, when a payment is made to proxy account, or proxy account makes a payment, the transaction is cleared through primary account, as the source of, and destination for, the money in the transaction.  See at least [0028].  A counterparty presents the proper credentials to send/receive payment using the proxy account. The payment service is aware that the proxy payment account is linked to the primary payment account, and the payment service clears the transaction by depositing or withdrawing an amount of money using the primary payment account.  See at least [0060].  See also FIG. 9, steps 930-960.  Transactions may be credits or debits.  See at least [0027].), 
From the teaching of Tobin, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Thimmana by linking a first main account and a second main account to the virtual user accounts as taught by Tobin, in order to improve security (see Tobin at least at [0005]-[0008], [0023], [0031], and [0065]) and to improve electronic payment accounts (see Tobin at least at [0021]).

Regarding claim 12, the combination of Thimmana and Tobin disclose the limitations of claim 7, as discussed above, and Tobin further discloses each virtual transaction instrument is a virtual debit card and/or a virtual credit card (An owner (e.g., a consumer or business) has a primary payment account and many proxy payment accounts that are targeted to individual vendors and have restrictive financial rules amendable by the owner of the primary account. Each proxy account is linked to the primary account, and withdrawals/deposit are from/to the proxy account via the primary account.  See at least [0022].  A proxy account is associated with a credit card.  See at least [0068].  The Examiner is interpreting the proxy account being associated with a credit card as a virtual credit card.).
From the teaching of Tobin, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the virtual transaction instrument of Thimmana to be a virtual credit card as taught by Tobin, in order to improve security (see Tobin at least at [0005]-[0008], [0023], [0031], and [0065]) and to improve electronic payment accounts (see Tobin at least at [0021]).

Regarding claim 13, the combination of Thimmana and Tobin disclose the limitations of claim 7, as discussed above, and Thimmana further discloses the settlement process includes: not transferring payments for those payment requests that were not selected during the reconciliation process (See at least [0102], disclosing a method of netting and clearance corresponding to online and offline transactions.  The Examiner is interpreting selecting successful transactions for transaction processing as not selecting unsuccessful transactions for transaction processing.).

Regarding claim 15, Thimmana discloses a method of processing communication requests submitted via one or more transaction platforms, the method comprising: 
identifying, by a processor, one or more main accounts for a main user, the one or more main accounts for use by the main user to settle payments via one or more transaction platforms (User may use wallet service providing platform to create a primary digital wallet.  See at least [0057].  Wallet is associated with base financial account.  See at least [0058].  See also [0060].  Multiple platforms of the system.  See at least FIG. 1.  See also [0057]-[0060].); 
configuring, by the processor, a plurality of virtual user accounts, each virtual user account assigned to one of the plurality of users (The user makes a request over the wallet service providing platform to create a primary digital wallet.  See at least [0057].  The wallet service providing platform may also receive a request of the user for creating primary digital wallet and to associated the source financial account with the primary digital wallet.  The base financial.  The wallet service providing platform enables the user to create multiple secondary digital wallets linked to the primary digital wallet.  See at least [0060].); 
configuring, by the processor, a plurality of virtual transaction instruments in such a way that each virtual transaction instrument is linked to one of the virtual user accounts (The wallet service providing platform includes a transaction database for managing and storing the payments made by the users for the online and offline financial transactions using the primary and secondary digital wallets, purchase history of the primary digital wallet and the secondary digital wallets. The platform also includes a controller and profile management database to maintain the profile of the users holding the primary digital wallet and control the usage of the primary digital wallet and the associated secondary digital wallets.  See at least [0070].  See also [0071] and FIG. 3, disclosing association of the primary digital wallets and the secondary digital wallets with the source financial account and the base financial intermediary of respective users and user specified affiliates.); 
responsive to the processor receiving, via one or more transaction platforms, a request for authorization of a payment request made using one of the virtual transaction instruments, performing, by the processor: quantifying a real-time balance for the virtual user account that is directly linked to the virtual transaction instrument used to make the payment request; identifying a transaction amount in the payment request; returning a successful authorization for the payment request and recording a deduction in the balance of the virtual user account when the quantified real-time balance for the virtual user account is sufficient to cover the transaction amount in the payment request (If the voucher is greater than the current balance available in the wallet, notifying the user that the amount is not successfully transmitted.  If the voucher amount is found to be less than or equal to the current balance, notifying the user that the amount is successfully transmitted to the corresponding merchant account.  See at least [0094].  If the requested amount to transfer from the wallet is found to be greater than the current balance, suggesting the user to choose an amount less than or equal to the current balance. Next a verification is performed to determine if the amount provided by the user is valid, if the provided amount is not found to be valid. If the provided amount is found to be valid, immediately updating the balance and requesting the base financial intermediary to transfer the amount from the escrow financial account to the Source financial account of the user. Next the wallet service providing platform is notified by the base financial intermediary that the amount is successfully transmitted to the source financial account of the user and further the wallet service providing platform notifies the user.  See at least [0091].); and 
returning an unsuccessful authorization for the payment request and not recording a deduction in the balance of the virtual user account when the quantified real-time balance for the virtual user account is insufficient to cover the transaction amount in the payment request (If the voucher is greater than the current balance available in the wallet, notifying the user that the amount is not successfully transmitted.  If the voucher amount is found to be less than or equal to the current balance, notifying the user that the amount is successfully transmitted to the corresponding merchant account.  See at least [0094].  If the requested amount to transfer from the wallet is found to be greater than the current balance, suggesting the user to choose an amount less than or equal to the current balance. Next a verification is performed to determine if the amount provided by the user is valid, if the provided amount is not found to be valid. If the provided amount is found to be valid, immediately updating the balance and requesting the base financial intermediary to transfer the amount from the escrow financial account to the Source financial account of the user. Next the wallet service providing platform is notified by the base financial intermediary that the amount is successfully transmitted to the source financial account of the user and further the wallet service providing platform notifies the user.  See at least [0091].  The Examiner interprets not transmitting the amount as not recording a deduction, as it is noted that there is no deduction to record); 
receiving, by the processor via one or more transaction platforms, one or more authorization reports summarizing the payment requests that have received successful authorizations (accumulating the total balance available in the primary digital wallets and the secondary digital wallets to an escrow financial account for the online and offline purchases made by the user… the gross amount corresponding to the online and offline financial transactions made by the user by using the primary digital wallets and the secondary digital wallets are transferred from the escrow financial account to the financial account of the wallet service providing platform with the base financial intermediary… net payment to be made for the online and offline merchants corresponding to a particular financial intermediary is calculated. The net payment is calculated by amount in the financial account of wallet service providing platform is less than the total amount to be paid to merchants attached to that same financial intermediary. The net balances that should be available in each account are calculated. This gives the net amount to be transferred either in or out from each of the financial accounts of the wallet service providing platform.  See at least [0102].); 
performing, by the processor, a reconciliation process, the reconciliation process including selecting the successfully authorized payment requests summarized in the authorization reports that match the successfully authorized payment requests recorded by the processor; and performing, by the processor, a settlement process, the settlement process including transferring, from one or more of the main accounts, payments for the payment requests selected in the reconciliation process (The settlement instructions will be sent to each financial intermediary to transfer the net amounts…. adjusting an amount by transferring from positive net balance financial accounts of wallet service providing platform to negative net balance financial accounts of the wallet service providing platform is performed… amount from the financial account of the wallet service providing platform to merchant accounts which are due is cleared. The balances of the merchant accounts are updated by wallet platform to be available for withdraw from there linked financial accounts.  See at least [0102].).

While Thimmana discloses one or more main accounts for use by the main user to  settle payments, Thimmana does not expressly disclose settling payments on behalf of a plurality of users for transactions submitted by the plurality of users.  Furthermore, while Thimmana discloses configuring a plurality of virtual user accounts, Thimmana does not expressly disclose the configuring including linking one or more of the virtual user accounts to one of the main accounts in such a way that deposits made to each of the virtual user accounts are directly routed to the main account.  

However, Tobin discloses settling payments on behalf of a plurality of users for transactions submitted by the plurality of users (An owner (e.g., a consumer or business) has a primary payment account and many proxy payment accounts that are targeted to individual vendors and have restrictive financial rules amendable by the owner of the primary account. Each proxy account is linked to the primary account, and withdrawals/deposit are from/to the proxy account via the primary account.  See at least [0022].); 
the configuring including linking one or more of the virtual user accounts to one of the main accounts in such a way that deposits made to each of the virtual user accounts are directly routed to the main account (Proxy accounts are linked to the primary account, using primary account as a payment method for deposits and withdrawals. Thus, when a payment is made to proxy account, or proxy account makes a payment, the transaction is cleared through primary account, as the source of, and destination for, the money in the transaction.  See at least [0028].  A counterparty presents the proper credentials to send/receive payment using the proxy account. The payment service is aware that the proxy payment account is linked to the primary payment account, and the payment service clears the transaction by depositing or withdrawing an amount of money using the primary payment account.  See at least [0060].  See also FIG. 9, steps 930-960.).
From the teaching of Tobin, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Thimmana by linking the main accounts to the virtual accounts such that deposit transactions made to the virtual user accounts are routed directly to the main account as taught by Tobin, in order to improve security (see Tobin at least at [0005]-[0008], [0023], [0031], and [0065]) and to improve electronic payment accounts (see Tobin at least at [0021]).

Regarding claim 16, the combination of Thimmana and Tobin disclose the limitations of claim 15, as discussed above, and Thimmana discloses at least one of the virtual transaction instruments are assigned to a user other than the main user (The wallet service providing platform enables the user to create multiple secondary digital wallets linked to the primary digital wallet to be used by the user specified affiliates.  See at least [0060].  See also [0071] and FIG. 3, disclosing association of the primary digital wallets and the secondary digital wallets with the source financial account and the base financial intermediary of respective users and user specified affiliates.).

Regarding claim 17, the combination of Thimmana and Tobin disclose the limitations of claim 15, as discussed above, and Thimmana discloses at least one of the virtual user accounts are assigned to a user other than the main user (Secondary digital wallets may be used by user specified affiliates.  See at least [0072].  See also [0060].).

Regarding claim 18, the combination of Thimmana and Tobin disclose the limitations of claim 15, as discussed above, and Tobin further discloses the one or more main accounts are financial accounts of the main user, including a first main account and a second main account (An owner (e.g., a consumer or business) has a primary payment account and many proxy payment accounts that are targeted to individual vendors and have restrictive financial rules amendable by the owner of the primary account. Each proxy account is linked to the primary account, and withdrawals/deposit are from/to the proxy account via the primary account.  See at least [0022].  The Examiner interprets the primary payment account and a proxy payment account as the second main account and the first main account.), 
the first main account for receiving deposits of funds from the plurality of virtual user accounts and transferring of deposited funds to the second main account, the second main account for receiving of funds from the first main account and performing the settlement process (Proxy accounts are linked to the primary account, using primary account as a payment method for deposits and withdrawals. Thus, when a payment is made to proxy account, or proxy account makes a payment, the transaction is cleared through primary account, as the source of, and destination for, the money in the transaction.  See at least [0028].  A counterparty presents the proper credentials to send/receive payment using the proxy account. The payment service is aware that the proxy payment account is linked to the primary payment account, and the payment service clears the transaction by depositing or withdrawing an amount of money using the primary payment account.  See at least [0060].  See also FIG. 9, steps 930-960.  Transactions may be credits or debits.  See at least [0027].), 
From the teaching of Tobin, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Thimmana by linking a first main account and a second main account to the virtual user accounts as taught by Tobin, in order to improve security (see Tobin at least at [0005]-[0008], [0023], [0031], and [0065]) and to improve electronic payment accounts (see Tobin at least at [0021]).

Regarding claim 20, the combination of Thimmana and Tobin disclose the limitations of claim 15, as discussed above, and Tobin further discloses each virtual transaction instrument is a virtual debit card and/or a virtual credit card (An owner (e.g., a consumer or business) has a primary payment account and many proxy payment accounts that are targeted to individual vendors and have restrictive financial rules amendable by the owner of the primary account. Each proxy account is linked to the primary account, and withdrawals/deposit are from/to the proxy account via the primary account.  See at least [0022].  A proxy account is associated with a credit card.  See at least [0068].  The Examiner is interpreting the proxy account being associated with a credit card as a virtual credit card.).
From the teaching of Tobin, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the virtual transaction instrument of Thimmana to be a virtual credit card as taught by Tobin, in order to improve security (see Tobin at least at [0005]-[0008], [0023], [0031], and [0065]) and to improve electronic payment accounts (see Tobin at least at [0021]).

Regarding claim 21, the combination of Thimmana and Tobin disclose the limitations of claim 15, as discussed above, and Thimmana further discloses the settlement process includes: not transferring payments for those payment requests that were not selected during the reconciliation process (See at least [0102], disclosing a method of netting and clearance corresponding to online and offline transactions.  The Examiner is interpreting selecting successful transactions for transaction processing as not selecting unsuccessful transactions for transaction processing.).

Regarding claim 23, Thimmana discloses a method of processing communication requests submitted via one or more transaction platforms, the method comprising:
identifying, by a processor, a main account for a main user, the main account for use by the main user to make payments (User may use wallet service providing platform to create a primary digital wallet.  See at least [0057].  Wallet is associated with base financial account.  See at least [0058].  See also [0060].);
configuring, by the processor, a plurality of virtual user accounts, the configuring including linking the plurality of virtual user accounts to the main account, each virtual user account assigned to one of the plurality of users (The user makes a request over the wallet service providing platform to create a primary digital wallet.  See at least [0057].  The wallet service providing platform may also receive a request of the user for creating primary digital wallet and to associated the source financial account with the primary digital wallet.  The base financial.  The wallet service providing platform enables the user to create multiple secondary digital wallets linked to the primary digital wallet.  See at least [0060].); 
configuring, by the processor, a plurality of virtual transaction instruments, the configuring including linking each virtual transaction instrument to one of the virtual user accounts (The wallet service providing platform includes a transaction database for managing and storing the payments made by the users for the online and offline financial transactions using the primary and secondary digital wallets, purchase history of the primary digital wallet and the secondary digital wallets. The platform also includes a controller and profile management database to maintain the profile of the users holding the primary digital wallet and control the usage of the primary digital wallet and the associated secondary digital wallets.  See at least [0070].  See also [0071] and FIG. 3, disclosing association of the primary digital wallets and the secondary digital wallets with the source financial account and the base financial intermediary of respective users and user specified affiliates.); 
responsive to the processor receiving, from a transaction platform, a request for authorization of a payment request made using one of the virtual transaction instruments, performing, by the processor: returning a successful authorization for the payment request and recording a deduction in a balance of a virtual user account linked to the virtual transaction instrument when the balance for the virtual user account is sufficient to cover a transaction amount in the payment request (Method of making payments for online transactions using the primary or secondary digital wallets.  See at least [0092].  See also FIG. 11, step 1102-1106.  If the voucher is greater than the current balance available in the wallet, notifying the user that the amount is not successfully transmitted.  If the voucher amount is found to be less than or equal to the current balance, notifying the user that the amount is successfully transmitted to the corresponding merchant account.  See at least [0094].  If the requested amount to transfer from the wallet is found to be greater than the current balance, suggesting the user to choose an amount less than or equal to the current balance. Next a verification is performed to determine if the amount provided by the user is valid, if the provided amount is not found to be valid. If the provided amount is found to be valid, immediately updating the balance and requesting the base financial intermediary to transfer the amount from the escrow financial account to the Source financial account of the user. Next the wallet service providing platform is notified by the base financial intermediary that the amount is successfully transmitted to the source financial account of the user and further the wallet service providing platform notifies the user.  See at least [0091].); and 
a settlement process, wherein the settlement process includes a transferring, from the main account, of a payment for the payment request when the payment request is successfully authorized (The settlement instructions will be sent to each financial intermediary to transfer the net amounts…. adjusting an amount by transferring from positive net balance financial accounts of wallet service providing platform to negative net balance financial accounts of the wallet service providing platform is performed… amount from the financial account of the wallet service providing platform to merchant accounts which are due is cleared. The balances of the merchant accounts are updated by wallet platform to be available for withdraw from there linked financial accounts.  See at least [0102].).

While Thimmana discloses a main account for use by the main user to make payments, Thimmana does not expressly disclose the main account for use by the user to make payments on behalf of a plurality of users.

However, Tobin discloses the main account for use by the user to make payments on behalf of a plurality of users An owner (e.g., a consumer or business) has a primary payment account and many proxy payment accounts that are targeted to individual vendors and have restrictive financial rules amendable by the owner of the primary account. Each proxy account is linked to the primary account, and withdrawals/deposit are from/to the proxy account via the primary account.  See at least [0022].  Proxy accounts are linked to the primary account, using primary account as a payment method for deposits and withdrawals. Thus, when a payment is made to proxy account, or proxy account makes a payment, the transaction is cleared through primary account, as the source of, and destination for, the money in the transaction.  See at least [0028].  A counterparty presents the proper credentials to send/receive payment using the proxy account. The payment service is aware that the proxy payment account is linked to the primary payment account, and the payment service clears the transaction by depositing or withdrawing an amount of money using the primary payment account.  See at least [0060].  See also FIG. 9, steps 930-960.).
From the teaching of Tobin, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Thimmana by linking the main accounts to the virtual accounts such that deposit transactions made to the virtual user accounts are routed directly to the main account as taught by Tobin, in order to improve security (see Tobin at least at [0005]-[0008], [0023], [0031], and [0065]) and to improve electronic payment accounts (see Tobin at least at [0021]).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Thimmana in view of Tobin, and in further view of US 20150254662 A1 (“Radu”).
Regarding claim 6, the combination of Thimmana and Tobin disclose the limitations of claim 1, as discussed above.  Thimmana does not expressly disclose the configurator is further configurable to configure a plurality of sub-virtual user accounts, the configuring including linking the plurality of sub-virtual user accounts to one of the virtual user accounts, each sub-virtual user account assigned to one of the plurality of registered users.

However, Radu discloses the configurator is further configurable to configure a plurality of sub-virtual user accounts, the configuring including linking the plurality of sub-virtual user accounts to one of the virtual user accounts, each sub-virtual user account assigned to one of the plurality of registered users (A user may have multiple digital wallets, including a second digital wallet.  The second digital wallet may have multiple payment accounts, for example, two or more payment card accounts.  See at least [0185]-[0186].).
From the teaching of Radu, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the virtual user accounts of Thimmana to be linked to the sub-virtual user accounts, as taught by Radu, in order to reduce the risk of theft and misuse of payment card account numbers (see Radu at least at [0002]-[0005]).

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Thimmana in view of Tobin, and in further view of US 20190102774 A1 (“Koeppel”).
Regarding claim 11, the combination of Thimmana and Tobin disclose the limitations of claim 7, as discussed above.  Thimmana does not expressly disclose each virtual transaction instrument is an internationally accepted form of payment.

However, Koeppel discloses each virtual transaction instrument is an internationally accepted form of payment (transaction cards of an electronic wallet used in a foreign country as an acceptable form of payment.  See at least [0055].  See also [0028].).
From the teaching of Koeppel, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Thimmana by the virtual transaction instrument to be an internationally accepted form of payment, as taught by Koeppel, in order to provide an enhanced experience for consumers when engaging in transactions (se Keoppel at least at [0017]).

Regarding claim 19, the combination of Thimmana and Tobin disclose the limitations of claim 15, as discussed above.  Thimmana does not expressly disclose each virtual transaction instrument is an internationally accepted form of payment.

However, Koeppel discloses each virtual transaction instrument is an internationally accepted form of payment (transaction cards of an electronic wallet used in a foreign country as an acceptable form of payment.  See at least [0055].  See also [0028].).
From the teaching of Koeppel, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Thimmana by the virtual transaction instrument to be an internationally accepted form of payment, as taught by Koeppel, in order to provide an enhanced experience for consumers when engaging in transactions (se Keoppel at least at [0017]).

Claims 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Thimmana in view of Tobin, and in further view of  US 20170017958 A1 (“Scott”).
Regarding claim 14, the combination of Thimmana and Tobin disclose the limitations of claim 7, as discussed above.  Thimmana does not expressly disclose creating, by the processor, a plurality of sub- virtual user accounts, including a first sub-virtual user account, each sub-virtual user account configurable to be linked to one of the virtual accounts in such a way that deposits made to the sub- virtual user account are directly routed to the virtual account linked to the sub-virtual account, wherein the first sub-virtual user account is linked to the first virtual user account.

However, Scott discloses disclose creating, by the processor, a plurality of sub- virtual user accounts, including a first sub-virtual user account, each sub-virtual user account configurable to be linked to one of the virtual accounts in such a way that deposits made to the sub- virtual user account are directly routed to the virtual account linked to the sub-virtual account, wherein the first sub-virtual user account is linked to the first virtual user account (A second virtual wallet may include payment method of a proxy account, and using the proxy account for payment may draw funds from the user’s account.  See at least [0309].  Transaction type also includes credit.  See at least [0079].).
From the teaching of Scott, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Thimmana by linking the first virtual account of Thimmana to the sub virtual user accounts as taught by Scott, in order to improve use of multiple payment accounts to fund purchases and other electronic transactions (see Scott at least at Abstract), and to improve security of data processes such as purchases and other financial transactions (see Scott at least at [0034]).

Regarding claim 22, the combination of Thimmana and Tobin disclose the limitations of claim 15, as discussed above.  Thimmana does not expressly disclose configuring, by the processor, a plurality of sub- virtual user accounts linked to one of the virtual user accounts in such a way that deposits made to each of the sub-virtual user accounts are directly routed to the virtual user account linked to the sub- virtual user account.

However, Scott discloses configuring, by the processor, a plurality of sub- virtual user accounts linked to one of the virtual user accounts in such a way that deposits made to each of the sub-virtual user accounts are directly routed to the virtual user account linked to the sub- virtual user account (A second virtual wallet may include payment method of a proxy account, and using the proxy account for payment may draw funds from the user’s account.  See at least [0309].  Transaction type also includes credit.  See at least [0079].).
From the teaching of Scott, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Thimmana by linking the first virtual account of Thimmana to the sub virtual user accounts as taught by Scott, in order to improve use of multiple payment accounts to fund purchases and other electronic transactions (see Scott at least at Abstract), and to improve security of data processes such as purchases and other financial transactions (see Scott at least at [0034]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9,767,474 (“Ramalingham”) discloses parent-child or similar relationship may be established between multiple devices. Security on the mobile device based may be provided by biometric identification and calculation of variance from regular movement patterns. Advertisements may be sent to the mobile device based on bids from merchants near to the mobile device. Points may be accumulated through transactions with merchants and later redeemed for free or discounted goods and/or services.  
US 2012/0197794 (“Grigg”) discloses a shared account system that allows a primary user to add one or more dependent users to one or more accounts of the primary user in order to control and monitor the transactions made by a dependent user using a shared payment system.
US 2013/0103560 (“Stone”) discloses a method and system that allows an account holder to create secure single and multi-use virtual credit account numbers from electronic devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606.  The examiner can normally be reached on Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.E.Z./Examiner, Art Unit 3694                                                                                                                                                                                                        

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694